Citation Nr: 0319558	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and Dr. R.C.G.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  His DD Form 214 reflects that his awards included a 
Vietnam Service Medal with 60 device, an Army Commendation 
Medal, a Bronze Star Medal, and a Combat Infantry Badge; his 
military occupational specialty was as a light weapons 
infantryman.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico, 
which included a denial of service connection for PTSD.  The 
veteran voiced disagreement and perfected his appeal.  In 
November 2001, the Board issued a decision that included a 
denial of service connection for PTSD.  The veteran appealed 
the Board's PTSD determination, and, in July 2002, the United 
States Court of Appeals for Veterans Claims (Court) issued an 
order that vacated the Board's decision vis-à-vis the 
veteran's PTSD claim.  The portion of the Board's November 
2001 decision that denied service connection for PTSD is 
therefore vacated.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.  See 38 C.F.R. § 19.9 (2002).

Additionally, in February 2003 the Board ordered additional 
development of evidence.  In April 2003 the veteran was 
notified via letter that he was to be scheduled for a VA 
examination in connection with his service connection claim 
and informed that failing to report for his scheduled 
examination could result in his appeal being denied.  The 
evidence of record reflects that the veteran failed to report 
for his scheduled May 2003 VA examination.  The United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations that empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such, 
the Board is remanding this matter so that veteran's claims 
folder may be reviewed by the RO.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified of which portion 
of the information and evidence necessary 
to substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in light of the 
actions taken and all evidence received 
since the September 2000 Supplemental 
Statement of the Case (SSOC).  If the 
claims remain denied, the RO should issue 
a SSOC to the veteran and his 
representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
September 2000 and should include the 
regulations implementing the VCAA 
(38 C.F.R. § 3.159).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

